Appeal Dismissed and Memorandum Opinion filed February 23, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00802-CV

                       AARON ELIZALDE, Appellant

                                       V.
                     JORGE ISAAC RAMIREZ, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-43079

                         MEMORANDUM OPINION

      This is an appeal from a protective order signed December 4, 2020. Tex.
Fam. Code Ann. § 81.009. The notice of appeal was filed November 30, 2020.
Tex. R. App. P. 27.1 (prematurely filed notice of appeal). To date, our records
show that appellant has not paid the appellate filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless party is excused by statute or by
appellate rules from paying costs). Tex. Gov’t Code Ann. § 51.207 (appellate fees
and costs).
      On January 26, 2020, this court ordered appellant to pay the appellate filing
fee on or before February 5, 2020 or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                         2